Citation Nr: 9912747	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  94-48 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  This case was previously remanded by 
the Board for further development in December 1997.  That 
development has been completed to the extent possible and the 
case is now ready for appellate review.


FINDINGS OF FACT

1. The veteran is 53 years old, has earned two bachelors 
degrees and one associates degree, has tested above 
average in intellectual abilities, and has post-service 
experience in various occupations including restaurant and 
club manager, assembly line worker, food preparer, and 
dishwasher.

2. The veteran's currently diagnosed disabilities are an 
anxiety disorder, tinnitus, hemorrhoids, nail fungus, 
left-side head scar, headaches, "blanking out" spells, 
and occasional dizziness.

3. The veteran's psychiatric disability is productive of no 
more than definite social and industrial impairment.

4. The veteran's psychiatric disability is productive of no 
more than social and occupational impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


5. The veteran has subjective complaints of bilateral leg 
cramping without lower extremity disability demonstrated.

6. The veteran's fungal infection of the toenails, small 
left-side head scar, headaches, and "blanking out" spells 
are not productive of functional impairment.

7. The veteran's combined schedular non-service-connected 
disability rating is 40 percent.

8. The veteran does not have disability sufficient to render 
the average person unable to secure substantially gainful 
employment.

9. No unusual or exceptional disability factors have been 
presented.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340, 
3.342, 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim for a permanent and 
total disability rating for pension purposes is well grounded 
according to 38 U.S.C.A. § 5107 (a); his claim is plausible 
and capable of substantiation.  The Board is satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107 (a).

Pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to disability (service-connected and 
non-service-connected) not the result of willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of a disability that 
is reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski. 2 Vet.App. 262, 285 
(1992); 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.340(b), 3.342, 
4.15.

According to 38 U.S.C.A. § 1502, a finding of permanent and 
total disability is warranted when a veteran experiences any 
disability reasonably certain to continue throughout the life 
of the disabled person that is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  The "average person" standard is 
outlined in 38 C.F.R. § 3.340(a) and § 4.15.  Section 4.15 
also provides that a total evaluation is based primarily on 
the average impairment in earning capacity, and that 
permanent loss of the use of both hands, or of both feet or 
of one hand and one foot, or the sight in both eyes is 
considered permanent and total disability for pension 
purposes.  Further, permanent total disability evaluations 
for pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).

According to 38 C.F.R. § 4.15, the average impairment in 
earning capacity provides the basis upon which a total 
disability evaluation may be granted.  The criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule), 
found in 38 C.F.R. Part 4, also provide a means for objective 
determination of total disability.  When impairment is 
commensurate with a 100 percent rating in accordance with 
schedular criteria, a total rating on a schedular basis is 
warranted.  38 C.F.R. § 3.340(a)(2).  Section 4.17 of Title 
38 of the Code of Federal Regulations provides that all 
veterans who meet the eligibility requirements and who are 
unable to secure or follow a substantially gainful occupation 
by reason of disability likely to be permanent shall be rated 
permanently and totally disabled.  Section 4.17 further 
provides that, for pension purposes, the permanence of 
percentage requirements set forth in 38 C.F.R. § 4.16 is 
mandatory.

If a veteran does not meet the percentage requirements of 
38 C.F.R. § 4.16, a permanent and total disability evaluation 
for pension purposes may be assigned under 38 C.F.R. 
§ 3.321(b) when a veteran who is basically eligible is found 
unemployable by reason of disability or disabilities, age, 
occupational background, and other related factors.  
38 C.F.R. § 3.321(b).

The RO's August 1998 rating decision lists the veteran's 
current non-service-connected disabilities as: an anxiety 
disorder, depression, attention deficit disorder, tinnitus, 
leg cramps, hemorrhoids, a scar of the left side of the head, 
nail fungus, headaches, and blackout spells/dizziness.  The 
combined disability evaluation for those non-service-
connected disabilities is 30 percent.

The veteran contends that he is primarily disabled by his 
mental disabilities which include attention deficit disorder, 
anxiety, and assorted other mental difficulties which affect 
his ability to learn.  The veteran also contends that he is 
plagued by physical disabilities such as right arm pain, leg 
cramping, bruises, and torn ligaments of the right arm, 
affecting his ability to work.  The veteran maintains, 
essentially, that all these conditions, in combination, cause 
him to work slower than is feasible for a worker attempting 
to engage in gainful employment.

Since filing his claim for a permanent and total rating for 
pension purposes in July 1994, the veteran has been assessed 
by VA examiners on multiple occasions.  

A. Psychiatric disability(ies)

The veteran was assessed by VA for psychiatric impairment in 
January 1995.  On that occasion, the veteran presented with 
complaints of difficulty focusing his attention and 
concentrating efficiently.  The veteran stated that he 
suffered from variable academic performance, with no other 
significant complaints.  Objective examination revealed no 
significant abnormality; mild anxiety was noted.  The 
examiner reported that the veteran was above average in 
intelligence with extremely good abstracting capacities.  The 
examiner diagnosed an anxiety disorder (not otherwise 
specified) and assigned a Global Assessment of Functioning 
(GAF) score of 75.  The examiner further reported that the 
veteran had been receiving Zoloft for his "ASHD."  
Regardless, he was of the opinion that the veteran's current 
limitations were quite minimal with respect to social and 
industrial capacity.  The examiner stated that the veteran 
had frequent contact with friends and had no difficulty 
interacting with crowds or groups.  The veteran's varied 
career history was felt to reflect some underlying 
personality traits.  The examiner opined that with respect to 
social and industrial capacity, the veteran manifested no 
measurable deficits.  

At his personal hearing at the RO in April 1995, the veteran 
testified that he had last worked in approximately 1991 or 
1992 for Fisher Price, followed by a brief stint at a 
restaurant.  The veteran testified that he had been a full-
time student since last working.  He asserted that his mental 
difficulties affected his ability to learn.  He stated that 
he was being followed by a counselor at the school he was 
attending: Murray State University.  He also asserted that he 
was impeded in his ability to work on his feet due to a 
previous strain and broken leg.  

Following the Board's remand, the veteran was examined again 
for psychiatric disability in May 1998.  In the resulting 
report, the examiner stated that the veteran had been taking 
Zoloft for his Attention Deficit Hyperactivity Disorder 
(ADHD), however, the examiner noted that the veteran was not 
currently undergoing any treatment for psychiatric 
disability.  The examiner reported that the veteran suffered 
from periods of discontinuity or "passing out."  Pertinent 
social and industrial history included the fact that the 
veteran attended Murray State University on a full-time basis 
and that he lived with his mother and was involved in 
citizen's interests groups.  In the mental status portion of 
the report, the examiner stated that he had reviewed the 
veteran medical and school records and that there was no 
substantial objective evidence to support the veteran's claim 
that he suffered from ADHD.  The examiner opined that 
although such a condition could not be ruled out at that 
time, such condition was not manifest in such a degree as to 
produce any limitations.  After completing a thorough 
psychiatric examination, the VA examiner diagnosed anxiety 
disorder (not otherwise specified) and assigned a GAF score 
of 70.  The examiner emphasized that despite the veteran's 
diligence in presenting his case, he could find no obvious 
social or occupational limitations inherent in the veteran's 
current psychiatric condition.

Also of record are extensive counseling and academic reports 
from Murray State University.  Those records show that the 
use of Buspar for attention deficit disorder was considered 
as it had worked for the veteran in the past.  The records 
reveal ongoing treatment for anxiety reactions and depression 
since 1993.  Intellectual/learning diagnostic assessments 
indicate that the veteran may be suffering from a learning 
disability and that such condition required some academic 
accommodations.  In an April 1995 letter, the coordinator of 
services for students with learning disabilities wrote that 
the veteran had a documented learning disability and was 
being treated for Attention Deficit Disorder; she reported 
that accommodations with respect to the veteran's learning 
process had been eventuated.  A June 1995 report from a 
school psychiatrist contains a provisional diagnosis of 
schizotypal personality disorder, academic problems, 
relational problems (not otherwise specified), and 
educational problems.  A GAF score of 55 indicating moderate 
symptoms was assigned.  

The veteran has also submitted a letter from one of his 
Murray State professors dated in October 1998.  In that 
letter, the professor reported that the veteran had required 
extra time to complete academic tasks and that stress caused 
by academic demands caused difficulty for the veteran.

At his November 1998 personal hearing before the undersigned 
Member of the Board, the veteran contended that he was 
plagued by learning processing impairment which affected his 
academic performance and resulted in longer processing times 
for his assimilation of information when compared to other 
students and workers.  Specifically, the veteran testified 
that he had difficulty processing numbers as he often 
transposed the order of numbers in his head.  He testified 
that he experienced learning difficulties with respect to 
individual subjects.  He reported that he had achieved three 
undergraduate degrees.  He testified that he suffered from 
anxiety, attention deficit disorder, dyslexia, dyscalculia, 
and visual motor perception impairment.  He testified that he 
had not received treatment from VA for his anxiety disorder.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996).  After that date, all diagnoses of mental 
disorders for VA purposes have been required to conform to 
the fourth edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  61 Fed. Reg. 52,700 (1996) 
(now codified at 38 C.F.R. § 4.125).  The new criteria for 
evaluating service-connected psychiatric disabilities is 
codified at 38 C.F.R. § 4.130.  61 Fed. Reg. 52, 700-1 
(1996).  The veteran has been provided the regulatory 
criteria in effect both prior to, and from, November 7, 1996.  
The veteran is entitled to have his case adjudicated under 
whichever psychiatric disability criteria would be more 
favorable to him in light of regulatory change while his case 
is on appeal to the Board.  Cohen v.  Brown, 10 
Vet. App. 128, 138-139 (1997).  Accordingly, the Board will 
evaluate the veteran's psychiatric disability under both the 
new and old criteria.  Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran's non-service-connected psychiatric disability 
has been rated as 10 percent disabling under diagnostic code 
9400 of the Rating Schedule.  Under the provisions of this 
diagnostic code in effect prior to November 7, 1996, the 
rating for the veteran's psychiatric disability hinges on his 
overall social and industrial impairment.  A 10 percent 
rating is warranted if psychoneurotic symptoms are productive 
of mild social and industrial impairment with emotional 
tension or other evidence of anxiety; a 30 percent rating is 
warranted if psychoneurotic symptoms are productive of 
definite social and industrial impairment; a 50 percent 
rating is warranted if psychoneurotic symptoms are productive 
of considerable social and industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996).

In Hood v. Brown, 4 Vet.App. 310 (1993), the United States 
Court of Veteran's Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 (1994) was "qualitative" 
in character, whereas the other terms were "quantitative" 
in character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision. 38 U.S.C.A. § 7104(d)(1) (West 1991).  In addition, 
in Hood the Court stated that the term "considerable" in 38 
C.F.R. § 4.132 (1994) was defined as "rather large in extent 
or degree."

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite."

Under the provisions of the Rating Schedule now in effect, a 
10 percent evaluation is warranted when the disability is 
productive of occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication; a 30 percent rating is warranted when the 
disability is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks on no more than a weekly basis, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
required when the disorder causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.   38 C.F.R. § 4.130, Diagnostic Code 9432 
(1998).

Review of the evidence accrued since the filing of the 
veteran's claim for pension reveals a mild pattern of 
psychiatric impairment, primarily associated with anxiety-
related symptoms and academic difficulties.  VA psychiatric 
examinations have revealed minimal social and industrial 
impairment and the assessing examiner specifically found that 
the veteran did not suffer from limited social contacts or 
decreased ability to interact with society.  The examiner 
assigned the veteran a GAF score of 75 in 1995 and 70 in 
1998.  The June 1995 letter from clinicians at Murray State 
University contains a then-current GAF score of 55 (moderate 
symptoms).  A GAF score within the range of 71-80 is 
indicative of transient symptoms that are expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  A GAF 
score within the range of 61-70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social and occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score within the range of 
51 to 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994); 38 C.F.R. § 4.125 (1998). 

The assigned GAF scores reveal that during the period 1994-
1995 the veteran could be said to be at most moderately 
impaired due to psychological disabilities and that the most 
recent assessment of the veteran's psychological status 
resulted in a finding of mild impairment. 

Because the opinion rendered by clinicians at Murray State 
University was the result of multiple visits with the 
veteran, the Board is inclined to give that opinion high 
weight relative to other evidence of record.  Accordingly, 
the Board is of the opinion that the evidence more nearly 
approximates a 30 percent disability rating for the veteran's 
overall psychiatric impairment, in light of the findings of 
paranoia, idiosyncratic speech, and difficulty concentrating, 
contained in the Murray State record.  However, the Board is 
of the opinion that a 50 percent rating is not warranted 
under either the old or new criteria.  Although the veteran 
has reportedly not worked for many years, he has been fully 
engaged as a full-time student since last working, and school 
records indicate that he is above average intelligence.  
Although the veteran's learning difficulties may have 
affected his academic performance, mental disorders have not 
been clinically substantiated which can be said to render the 
veteran impaired in his ability to achieve some form of 
gainful employment.  The June 1995 Murray State opinion 
letter did not directly address employability.  Further, his 
symptoms do not reflect a 50 percent disability evaluation 
under the new criteria.  He simply does not manifest the 
impaired cognitive abilities inherent in such a 50 percent 
rating.  Situational stress, especially in the academic 
setting, has been noted, however, such symptoms are obviously 
transient as the veteran has been able to complete his 
studies and competent medical opinion weighs against a 
finding that the veteran's anxiety or learning impairment 
significantly limits his occupational and social capacity.  
Moreover, the veteran cannot be said to be considerably 
impaired in social and industrial capacity pursuant to a 50 
percent rating under the old criteria.  VA examiners have 
specifically found that the veteran is adept at social 
interaction and minimally impaired in industrial capacity.  

B. Physical disabilities

The veteran underwent VA general medical examination in 
January 1995.  Review of the report from that examination 
reveals that the veteran complained of no physical 
disabilities and reported a history of an old fracture of the 
right lower leg in 1988 and a right ankle sprain.  The 
examiner noted that the veteran was taking the anxiolytic 
medication Zoloft.  Objective examination was completely 
negative for physical disabilities.  

The report from the VA general medical examination performed 
in June 1998 states that the veteran had recently graduated 
from Murray State University with a degree in electrical 
emergency technical power system computers and that he 
reported he had lost 12 months of work due to bilateral ankle 
disabilities, residuals of a leg fracture, and mental 
disabilities.  Objective examination was chiefly negative.  
The veteran did complain of difficulties with orientation, 
memory, dizziness, "blanking out" spells, bilateral leg 
cramping, and weak ankles.  The veteran also reported that he 
had been treated for post-traumatic stress disorder.  After a 
through examination, the VA examiner diagnosed the following: 
slightly abnormal electrocardiogram not indicative of an 
acute problem (the examiner recommended a neuropsychiatric 
examination), fungal infection of the toenails, a small scar 
of the left side of the head, tinnitus, smoking, external 
hemorrhoids, bilateral leg cramping, and "blanking out" 
spells with intermittent dizziness.

Pursuant to the Rating Schedule, the maximum schedular rating 
for tinnitus is 10 percent.  The RO has assigned a 10 percent 
rating for the veteran's diagnosed non-service-connected 
tinnitus.  38 C.F.R. § 4.87a, Diagnostic Code 6260.

Although no diagnosis linked to the veteran's leg cramps has 
been articulated in the record, the RO has assigned a 10 
percent rating for such symptoms under diagnostic code 5311, 
equivalent to moderate impairment of Muscle Group XI.  
38 C.F.R. § 4.73, Diagnostic Code.

The veteran's hemorrhoids, left head scar, and headaches with 
black-out spells/dizziness are all rated as noncompensably 
disabling.  After reviewing the clinical record, the Board is 
in accord with the RO's ratings of these conditions as they 
have not been clinically shown to be productive of any 
functional impairment.  

Thus, the veteran's non-service-connected rating equates to 
an overall 40 percent disability rating.  38 C.F.R. § 4.25 
(1998).

In evaluating whether the veteran's non-service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the VA Adjudication Procedure Manual (M21-
1), Part VI, par. 7.15, Change 52 (August 26, 1996),  defines 
substantially gainful employment as that which is ordinarily 
followed by the "nondisabled" to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment.  Moore v. Derwinski, 1 
Vet. App. 356. 358 (1991).  The pertinent section of M21-1 
also states that marginal employment exists if, by reason of 
age and disability, the veteran works less than one-half the 
usual hours or receives less than one-half the prevailing 
community wage for the particular occupation.  To qualify as 
marginal employment under 38 CFR 4.17(a), either of the 
criteria will suffice. 

As outlined above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of a permanent disability or experiences a disability 
that would preclude the average person from following a 
substantially gainful occupation, if it is reasonably certain 
that such disability is permanent.  38 U.S.C.A. § 1502; 
38 C.F.R. § 4.15.  The Board notes that a total evaluation 
for the veteran's disabilities is not warranted under the 
applicable schedular criteria contained in the Rating 
Schedule.  Applying 38 C.F.R. § 4.25 results in an overall 
combined rating for the above-cited non-service-connected 
disabilities of 40 percent.  (See 38 C.F.R. § 4.25 for 
computation rules.)  Thus, the veteran cannot be considered 
totally disabled on a schedular basis.  See 38 U.S.C.A. 
§ 1502; 38 C.F.R. § 4.15.

However, because the veteran's disabilities, rated in 
combination as 40 percent disabling, do not meet the 
threshold requirements of 38 C.F.R. § 4.17, as applied to 
pension cases through 38 C.F.R. § 4.16, the Board must 
determine whether the veteran would be eligible for pension 
benefits on the basis of subjective criteria, including 
consideration of his age, education, occupational history, 
and unusual physical or mental defects.  38 C.F.R. § 3.321.  
The record indicates that the veteran is 53 years old and 
that he has achieved multiple undergraduate degrees in 
business management and electrical engineering, as well as an 
associates degree in liberal arts.  The veteran has testified 
that he worked as a restaurant and club manager for a period 
of 4-5 years and on an assembly line at Fisher Price.  The 
veteran's recent post-service years have been spent as a 
full-time student.  Given these contentions and in light of 
the veteran's age of 52 years, education, and occupational 
history, the Board is not persuaded that the veteran is 
permanently and totally disabled from gainful employment.  
Competent psychiatric evidence provided by VA weigh against 
the veteran's self-declared inability to function effectively 
in a work setting.  The pertinent clinical conclusions are 
that he is minimally affected by learning disabilities and 
other physical disabilities with regard to social and 
industrial capacity.  In light of this evidence, the Board 
must therefore deny the veteran's claim for pension benefits.  
38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.321, 3.340, 3.342, 
and Part 4.

The Board is sympathetic to the veteran's frustrations 
regarding his learning disabilities; however in light of his 
successful attainment of three separate undergraduate degrees 
and the lack of evidence from employers showing that the 
veteran is incapable of functioning in a competitive work 
environment, the Board is not convinced that the veteran is 
incapable of achieving more than marginal employment.  Under 
these circumstances, the Board is of the opinion that the 
veteran is still capable of securing and following 
substantially gainful employment despite his non-service-
connected disabilities. 

The Board acknowledges the notation in the June 1998 VA 
general medical examination report that the veteran reported 
past treatment for post-traumatic stress disorder.  In this 
regard, the RO has attempted to obtain records from VA 
medical facilities which were referenced by the veteran 
without success.  Moreover, when specifically asked at his 
recent hearing whether he was receiving treatment for his 
anxiety disorder since separating from service, he replied in 
the negative.  Further, the May 1998 psychiatric examination 
was negative for a diagnosis of post-traumatic stress 
disorder or notation of prior treatment for such disability.  
Therefore, the Board is of the opinion that the notation of 
treatment for post-traumatic stress disorder in the June 1998 
VA general medical examination report does not signal that 
further evidence bearing on the veteran's employability is 
available for appellate review.  

In addition, the Board acknowledges that the same VA examiner 
who authored the June 1998 report stated that further 
neuropsychiatric testing of the veteran was indicated.  
However, the Board is of the opinion that such a statement 
does not trigger further development in this case.  The 
question to be answered in this case is whether the veteran 
is capable of performing the duties required of someone 
engaging in more than marginal employment.  That question has 
been expressly answered in the negative by competent medical 
professionals conducting four separate examination over the 
course of the appeal period.  The additional medical 
knowledge may provide some insight into the etiology of the 
veteran's neuropsychiatric status, however, the requesting 
examiner has not maintained that such further testing would 
have any bearing on the employability question.  

The Board also notes that following his recent hearing before 
the undersigned Member of the Board, the veteran sent to the 
Board multiple statements, copies of transcripts, and copies 
of DSM-IV bearing on his claim.  The veteran, therein, stated 
that he was to begin VA treatment for his anxiety disorder at 
the Marion VA facility and for residuals of a back injury 
which occurred subsequent to his most recent VA general 
medical examination.  He stated that he was now scheduled for 
treatment for such musculoskeletal problems at a VA facility.  
Although the veteran is invited to furnish medical evidence 
bearing on any musculoskeletal disabilities and their bearing 
on his employability, the Board is not under a duty to search 
for clinical records, VA or otherwise, regarding prospective 
treatment.  With regard to the copies of DSM-IV and academic 
transcripts, such data is pertinent insofar it serves to 
assist VA examiners in rendering clinical conclusions 
regarding the veteran's employment; however, both the Board 
and the veteran are not competent to interpret such material 
and make conclusions about employability that only 
appropriate medical professionals are competent to make.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

Nothing in this decision should dissuade the veteran from 
applying for a permanent and total rating for pension 
purposes in the future should additional physical or 
psychiatric disabilities become manifest and warrant 
reevaluation of the his non-service-connected overall 
percentage rating.


ORDER

A permanent and total rating for pension purposes is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

